Citation Nr: 1529878	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pain syndrome of the face and neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran presented testimony before a Decision Review Officer at the RO in October 2009 and before the undersigned Veterans Law Judge (VLJ) in August 2012.  Transcripts of the hearings have been associated with the Veteran's claims file.

The Veteran's case was previously remanded by the Board in November 2012 and August 2013 for additional development.  In January 2015, the Board sought a medical expert opinion as set forth in Veterans Health Administration (VHA) Directive 1602.01 dated February 4, 2013.  In March 2015, the Veteran was notified of the expert opinion request, sent a copy of the medical expert's opinion, and provided a 60-day time period to respond.  The case is now before the Board for review. 


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence reflects that an additional disability of chronic pain syndrome of the face and neck was caused by VA's failure to timely treat the Veteran's neuralgia or neuropathic pain.    






CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pain syndrome of the face and neck have been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the Board's action to grant the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pain syndrome of the face and neck, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

A veteran may be entitled to benefits under 38 U.S.C.A. § 1151 if VA failed to timely diagnose or properly treat a disability, thereby causing increased disability or death.  The continuance or natural progression, that is, worsening, of a disease or injury may be the basis of eligibility under 38 U.S.C.A. § 1151, only if it is attributable to VA's failure to timely diagnose and properly treat the disease or injury.  See 38 C.F.R. § 3.361(c)(2).

The elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010).  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veteran's argument in this case is two-fold.  First, he contends that VA failed to timely diagnose his disability of neuralgia/neuropathic pain, thereby prolonging his pain and suffering.  Second, he claims that even assuming that the disability was correctly diagnosed, it was not treated properly or in a timely fashion, which led to a greater degree of severity of his subsequently diagnosed chronic pain syndrome.  

With respect to his second argument, in a statement dated in October 2006, the Veteran reported that he felt VA did not treat his disability in a timely fashion and he did not receive nerve blocks or Tegretol for years.  He stated that he had a visit with a doctor and was told that his main problem was due to VA's prolonged mistreatment of his pain, he ended up as a chronic pain patient.  

As the benefit sought is granted herein, the Board will address the second argument-that VA's failure to properly treat the Veteran's neuralgia or neuropathic pain caused additional disability.  Id.  

Review of the private and VA medical treatment records reflects a long history of complaints of pain to the right eye, sinuses, face, and neck.  The records show dental surgery and multiple sinus surgeries.  VA medical treatment records reflect that the Veteran sought medical treatment for pain beginning in the 1980s.  A July 1980 hospital summary from Indianapolis VA Medical Center (VAMC) shows that the Veteran reported continued right eye pain following a dental surgery in which an instrument was left in the wound post-operatively.  An August 1983 VA medical record shows that the Veteran reported pain and pressure around his sinuses ever since septal surgery.  A December 1983 VA treatment record shows that the Veteran was admitted with a diagnosis of "facial pain of undetermined etiology" and he reported that the pain existed for several years.  He stated that it became better after a septoplasty in January 1982 but quickly recurred.  The December 1983 records noted that the Veteran was scheduled for ENT and neurology appointments.  A November 1984 VA treatment record indicated that the Veteran had chronic pain syndrome and used a TENS unit.  Treatment records dated in 1984 show several diagnoses of chronic facial pain and medications to include the use of Elavil.  A June 1984 VA treatment record noted that the Veteran had chronic pain for the last four years, including one dental surgery and two ENT surgeries.  The diagnosis was facial pain of undetermined etiology.  An October 1988 VA treatment record stated that the Veteran had pain for 10 years and he would start to use Tegretol.  A July 1991 pain clinic note shows a diagnosis of trigeminal neuralgia and the Veteran was prescribed Dilantin.  The current VA medical treatment records show that the Veteran is diagnosed with chronic pain syndrome and receives nerve blocks.

First, the Board finds that the Veteran incurred a qualifying additional disability.  The record reflects a diagnosis of chronic pain syndrome.  

Next, the Board must determine whether VA failed to timely or properly treat the Veteran's neuralgia or neuropathic pain and; if so, whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment and whether the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010).  

To address the aforementioned questions, the Board remanded the Veteran's claim in November 2012 for additional development.  In part, the Board asked that a VA examiner express an opinion as to whether VA failed to appropriately treat the Veteran's "atypical trigeminal neuralgia" in a timely manner and; if so, would the chronic pain syndrome have been avoided and/or significantly alleviated.  

A medical opinion was provided in March 2013.  The VA examiner reviewed the claims file and stated that the Veteran was initially admitted to the VA hospital for right eye pain and right shoulder pain and a prior dental procedure was thought to be the cause of his pain.  It was noted that the Veteran underwent a tonsillectomy in November 1981, a septoplasty in January 1982, in part, for facial pain, a December 1983 hospitalization for facial pain, thought to be due to sinusitis, seen in 1984 for facial pain and treated with a TENS unit, hospitalization in October 1986 for atypical facial pain during which Imipramine and Robaxin were prescribed, extraction of a left maxillary cyst in April 1987 which was thought to be causing head pain, prescribed Tegretol in February 1990 for pain, and was diagnosed with trigeminal neuralgia in July 1991 and treated with Carbamazepine and Dilantin.  The examiner noted that the file went on to describe further evaluations and treatment for facial pain/atypical trigeminal neuralgia to the current time.  The examiner stated that the Veteran had "multiple etiologies" initially causing facial pain.  He stated that the presentation was atypical for trigeminal neuralgia and "all of this" accounted for the delay in diagnosis of trigeminal neuralgia.  The examiner stated that once the condition was diagnosed, the Veteran was treated with appropriate medications.  It was noted that nerve block and other surgical interventions were not considered for treatment of trigeminal neuralgia until and unless a patient fails medical treatment, as these procedures carried significant risks for complications.  The examiner opined that the VA personnel exercised skill and care ordinarily required of the medical profession to treat the Veteran's condition.  

A May 2013 letter from K.R., M.D., noted that the Veteran was treated by Dr. K.R. in the mid-1990s for right-sided facial pain with atypical trigeminal neuralgia for which he received peripheral nerve blocks.  Dr. K. R. stated that the Veteran gets relief anywhere from three to four months without needing the use of any analgesic agents with improved function.  The Veteran was reportedly followed privately in 2002 and received injections once in four months with improvement in function and pain relief.  Dr. K. R. stated that the blocks are easy to perform and safe.  

In August 2013, the Board remanded the Veteran's case again to obtain an addendum opinion.  The examiner was asked to address whether VA exercised degree of skill and care ordinarily required of the medical profession to diagnose and/or treat the Veteran's neuralgia in a timely manner; whether VA failed to exercise degree of skill and care ordinarily required of the medical profession in not offering other treatment options, to include the use of nerve blocks, to treat the Veteran's neuralgia at the time of initial presentation; and if so, whether the Veteran suffered additional disability, including chronic pain syndrome, which would probably have been avoided if his atypical trigeminal neuralgia had been properly diagnosed and treated.  

A September 2013 addendum opinion (signed in October 2013) recited the March 2013 VA medical opinion.  A November 2013 addendum opinion from a nurse practitioner explained that the Veteran's presentation was atypical but after each treatment, he reported improvement in symptoms.  Treatments were then provided that were of benefit for trigeminal neuralgia.  The nurse practitioner stated that as trigeminal neuralgia was considered a chronic disease, it was "less likely as not" that the delay of the diagnosis caused any additional suffering.  

An expert medical opinion was requested by VA in January 2015.  The expert was asked to address whether VA failed to appropriately diagnose and treat the Veteran's atypical trigeminal neuralgia in a timely manner and whether VA failed to exercise the degree of skill and care ordinary required of the medical profession in not offering other treatment options, including the use of nerve blocks, to treat the Veteran's atypical trigeminal neuralgia at the time of the initial presentation.  If the response to either question was yes, the expert was requested to opine whether the Veteran's chronic pain syndrome would have been avoided and/or significantly alleviated.  

In March 2015, S.M.W., M.D. provided an expert medical opinion.  Dr. S.M.W. noted review of the medical records, evidence submitted by the Veteran, and review of relevant medical literature.  Dr. S.M.W. discussed the Veteran's relevant medical history and noted that the Veteran initially presented to VA in 1980 with a painful condition related to dental care that he received in 1977.  He was admitted to the hospital in July 1980 with atypical trigeminal neuralgia and underwent dental and ENT procedures during 1981-82.  The Veteran was also hospitalized in 1983 to ENT with pain of undetermined etiology, diagnosed as sinusitis.  She noted that a December 1983 record noted chronic facial pain and that he was discharged in November 1984 from Neurology clinic with a notation that pain was well controlled.  It was noted that from 1987 to 1988, he was treated for his pain complaints with nonpharmacologic interventions including myofascial mobilization, biofeedback, relaxation therapy, other physical therapies, education with yoga and stress reduction.  In 1988, the neurology clinic noted a diagnosis of atypical facial pain and treatment with Tegretol was aborted by the provider.  During 1990, his diagnosis was atypical facial pain for which he also received medications in a pain clinic.  In 1991, he was reevaluated in a different pain clinic, for which he was diagnosed with an atypical form of trigeminal neuralgia, nerve blocks were done and medications were prescribed.  Dr. S.M.W. noted that neck pain and other complaints were associated with the severe facial and head pain.  

Concerning question one, Dr. S.M.W. opined that VA did not fail to timely diagnose atypical trigeminal neuralgia.  She stated that the VA neurology admission diagnosis was "atypical trigeminal neuralgia" on July 11, 1980 and the subsequent diagnoses of "atypical retrobulbar pain," "chronic facial pain" and "atypical facial pain" were consistent with clinical terminology that might be used to describe the same condition, that is, pain in the distribution of the territory of a damaged branch of the trigeminal nerve.  She noted that the term "trigeminal neuralgia (TN)" is an idiopathic diagnosis and does not follow a known injury to the nerve.  The Veteran did not have that condition as he had pain related to a known injury to the trigeminal nerve, which would be referred to by various names such as trigeminal neuropathic pain, chronic traumatic trigeminal pain, or chronic facial pain or atypical facial pain.  The Veteran was prescribed different medications for his pain, including the standard classes of drugs such as antidepressants, anticonvulsants such as Tegretol, and opioids.  Nerve blocks were offered starting in 1991.  

Concerning question two, Dr. S.M.W. stated that the record review did not demonstrate any consistent medical treatment for the diagnosis that is referenced in multiple clinical notes.  From the time of removal of the dental hardware, there were references to the Veteran's persistent pain complaint and etiology (damage from retained hardware).  While the diagnostic labels were somewhat varied, the intermittent medications prescribed indicated recognition of the type of pain involved.  However, she explained that it was "not apparent" why the Veteran did not have more frequent follow-up visits in the outpatient setting with Neurology (or primary care) for management of his facial pain.  She explained that to adequately treat persistent, worsening neuropathic pain of this type, regular visits were needed to manage the medications and this was not accomplished.  Dr. S.M.W. went on to discuss the medical literature submitted by the Veteran with respect to the use of carbamazepine used to treat TN, which did not apply to the Veteran's condition.  She noted that nerve blocks were typically used for medically refractory cases when there is no known lesion causing nerve irritation.  She stated that trigeminal ganglion block, sphenopalatine ganglion block, and peripheral nerve blocks each had different risk profiles to consider and one cannot make a generalization about the "risks" of nerve blocks.  She stated: "Had the veteran been followed consistently with a medication management plan, and severe pain was persisting, the next step would have been to consult pain medicine experts to evaluate him for interventions such as nerve blocks and the use of local anesthetics, earlier in the course."  

With respect to the inquiry as to whether the Veteran's chronic pain syndrome could have been avoided or significantly alleviated, Dr. S.M.W. stated that she did not believe his pain would have been "completely" avoided since it was the result of the complication of the dental hardware causing nerve destruction.  She stated that this type of pain unfortunately most often persists.  She explained that while there may have been factors contributing to the Veteran's lack of engagement with care that are not evident from the record, it was "clear" that earlier and more consistent medical treatment of his trigeminal neuropathic pain was indicated.  Dr. S.M.W. stated that it "cannot be determined" in retrospect how successful that would have been.  She stated that, generally, they achieve 40-60% relief of chronic pain with a consistent combined pharmacological and nonpharmacologic approach.  It was believed that the earlier pain is treated, the "more likely we are to be successful in reducing its intensity."       

In its review of all of the medical evidence, including the opinions of the VA examiners, the Board finds that VA failed to timely appropriately treat the Veteran's trigeminal neuralgia or referred to as neuralgia and/or neuropathic pain.  In this respect, the March 2015 expert opinion stated that earlier and more consistent treatment was indicated by the Veteran's presentation of pain.  In addition, the March 2013 VA examiner's opinion, while lacking in probative value in other aspects, indicated that VA did not fail to definitively diagnose the Veteran's pain as the multiple diagnoses were consistent with clinical terminology that might be used to describe the same condition, that is, pain in the distribution of the territory of a damaged branch of the trigeminal nerve.  The March 2015 physician noted the Veteran had pain related to a known, rather than unknown, injury to the trigeminal nerve, despite the various diagnoses and other etiologies noted as causing facial pain.  The Board recognizes that the expert opinion did not specifically comment as to whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have rendered different treatment.  See VAOPGCPREC 5-2001.  However, Dr. S.M.W. explained that it was not clear from the record why the Veteran did not have more frequent follow-up visits in the outpatient setting with Neurology (or primary care) for management of his pain.  The Board finds that Dr. S.M.W.'s comments indicate that the treatment of the Veteran was unreasonable to treat this type of pain, regular visits were needed and this was not accomplished.  Dr. S.M.W. also stated that had the Veteran been followed consistently with a medication management plan, and his severe pain was persisting, the next step would have been to consult pain medicine experts to evaluate him for interventions such as nerve blocks and the use of local anesthetics, earlier in the course.  Resolving any doubt in favor of the Veteran, the Board finds that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have rendered indicated treatment for the known injury to the trigeminal nerve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Finally, as to whether the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered, the Board assigns the most probative value to the March 2015 expert opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Dr. S.M.W. identified as Board certified in neurology; pain medicine; hospice and palliative medicine, which is relevant to the complex matter at hand.  Dr. S.M.W. stated that it "cannot be determined" in retrospect how successful earlier treatment of the Veteran's neuropathic pain would have been.  However, she explained that it is believed that the earlier the pain is treated, the more likely it is that the intensity may be reduced.  She stated that, generally, they achieve 40-60 percent relief of chronic pain with a consistent combined pharmacological and nonpharmacologic approach.  While the evidence is limited, in resolving the doubt in favor of the Veteran, the Board finds that VA's failure to appropriately timely treat the Veteran's neuralgia or neuropathic pain would have avoided the additional disability of chronic pain syndrome.  The criteria for compensation under 38 U.S.C.A. § 1151 for chronic pain syndrome of the face and neck have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pain syndrome of the face and neck is granted.    




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


